Citation Nr: 0809660	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date prior to May 5, 1989 for the 
award of VA disability compensation for post-traumatic stress 
disorder (PTSD) with paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Gary L. Rymer, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.

In reviewing the claims file, the Board observes that this 
claim has been recharacterized during the pendency of this 
appeal.  In the December 2001 rating decision, the 
determination of the RO was that the assignment of a total 
evaluation for the veteran's psychiatric disability as of May 
5, 1989 was not a clear and unmistakable error (CUE).  This 
characterization is further indicated in a July 2002 
Statement of the Case and an April 2003 Supplemental 
Statement of the Case.

During his January 2004 RO hearing, however, the veteran 
stressed that what he was in fact seeking was for the 
effective date of his evaluation to be January 7, 1972.  
Accordingly, in a September 2004 Supplemental Statement of 
the Case, the RO recharacterized the issue as entitlement to 
an effective date prior to May 5, 1989 for a 100 percent 
evaluation for the veteran's service-connected nervous 
condition.  The characterization of the claim as involving an 
effective date issue, rather than CUE, was further indicated 
in Supplemental Statements of the Case from May 2005, 
November 2005, and July 2006.  During his November 2006 Video 
Conference hearing, the veteran confirmed that the effective 
date issue was in fact the matter on appeal, and the Board 
characterized the issue as such in its March 2007 remand.  
The Board will do likewise in this decision.

That notwithstanding, during the November 2006 hearing, the 
veteran raised the matter of CUE in the July 1972 rating 
decision denying a compensable evaluation for paranoid 
schizophrenia following the award of service connection for 
that disorder.  Specifically, he asserted that the July 1972 
rating decision should not be considered final because he was 
incapable of filing an appeal at that time on account of 
mental incapacity.  The Board thus found the CUE matter to be 
inextricably intertwined with the effective date claim and 
remanded the case in March 2007 for adjudication of the 
question of whether there was CUE in the July 1972 rating 
decision.

In November 2007, the RO issued a rating decision in which it 
was found that CUE was not shown in the July 1972 rating 
decision insofar as an initial compensable evaluation was not 
assigned for service-connected paranoid schizophrenia.  The 
veteran was notified of this decision in the same month but, 
to date, has not filed a Notice of Disagreement, and his 
representative has presented no further argument as to this 
matter.  While the time limits for an appeal of this rating 
decision have not yet expired, the Board is satisfied that 
all development requested on remand has been accomplished and 
that it is appropriate to proceed with a decision on the 
underlying effective date claim at this time.


FINDINGS OF FACT

1.  The RO initially granted service connection for paranoid 
schizophrenia in an unappealed July 1972 rating decision, 
with a zero percent evaluation assigned as of November 19, 
1971.

2.  The veteran did not apply for service connection for PTSD 
or file a claim for a compensable evaluation for paranoid 
schizophrenia prior to May 5, 1989, and there were no 
treatment records from the one-year period prior to May 5, 
1989 showing a compensable evaluation to be factually 
ascertainable on the basis of paranoid schizophrenia.




CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
May 5, 1989 for the award of VA disability compensation for 
PTSD with paranoid schizophrenia have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a comprehensive 
VCAA letter meeting the specific requirements of C.F.R. 
§ 3.159(b)(1) in December 2005.  While this letter was issued 
after the appealed rating decision, the veteran's case was 
subsequently readjudicated in Supplemental Statements of the 
Case from July 2006 and November 2007, consistent with the 
Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The veteran was 
notified of these practices in a letter dated in March 2006.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations addressing 
the disability at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Legal Criteria

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In de novo service connection cases, the effective date is 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).


Analysis

In the case at hand, the veteran's initial application for 
service connection for a "nervous condition" was received 
by the RO in January 1972.  Following the receipt of a report 
of VA hospitalization from November to December of 1971 
showing a diagnosis of schizophrenia, paranoid, in remission, 
the RO granted service connection for this disorder in July 
1972 and assigned a zero percent evaluation as November 19, 
1971.  The veteran did not respond to this decision or 
otherwise apply for an increased evaluation over the course 
of the next 16 years.

However, on May 5, 1989, the RO received the veteran's claim 
of service connection for PTSD.  This claim included records 
of private psychiatric treatment, dated from July 1984 to 
March 1988, with a March 1988 examination report indicating 
that the veteran's "current emotional state would preclude 
him from returning to sustained, remunerative employment at 
this time."  

In May 1989, the RO denied the veteran's claim of service 
connection for PTSD and maintained the zero percent 
evaluation for paranoid schizophrenia.  He perfected an 
appeal of this denial to the Board, and, during the pendency 
of this appeal, the RO increased the evaluation for paranoid 
schizophrenia to 50 percent as of May 5, 1989 in a September 
1990 rating decision.  In this decision, the RO cited to a 
report of VA hospitalization for paranoid schizophrenia from 
July 1990.

Following a February 1994 VA psychiatric examination report 
containing an Axis I diagnosis of PTSD, the RO granted 
service connection for PTSD in a June 1994 rating decision, 
but as part of the preexisting grant of service connection 
for paranoid schizophrenia and with a 50 percent evaluation 
still in effect.  The veteran perfected an appeal as to the 
initial evaluation, and, in January 1998, the Board increased 
the evaluation to 100 percent, citing to evidence dated after 
his May 1989 claim.  

In view of the Board's decision, the RO, in a February 1998 
rating decision, initially effectuated the 100 percent 
evaluation as of November 8, 1993, citing the date of 
hospitalization at that time as the date of claim.  The RO 
later changed this effective date twice, assigning 100 
percent as of December 1992 in a June 1998 rating decision 
and as of the claim date of May 5, 1989 in March 1999.  

The Board has reviewed the above evidence and procedural 
history and notes that, following the initial grant of 
service connection for paranoid schizophrenia in July 1972, 
the veteran filed neither a claim for increase nor a claim of 
service connection for PTSD until the receipt of his claim on 
May 5, 1989.  In conjunction with that claim, the veteran 
submitted private treatment records, but all of these records 
were dated from July 1984 to March 1988, before the one-year 
period prior to the date of claim.  In view of 38 C.F.R. § 
3.400(o)(2), these records can not serve as a basis for an 
increased evaluation since they were dated more than one year 
prior to the claim. 

In short, the veteran did not apply for service connection 
for PTSD or file a claim for an compensable evaluation for 
paranoid schizophrenia prior to May 5, 1989, and there were 
no treatment records from the one-year period prior to May 5, 
1989 showing a compensable evaluation to be factually 
ascertainable on the basis of paranoid schizophrenia.  For 
all of these reasons, the preponderance of the evidence is 
against the claim of entitlement to effective date prior to 
May 5, 1989 for the award of VA disability compensation for 
PTSD with paranoid schizophrenia, and the claim must be 
denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).







ORDER

Entitlement to an effective date prior to May 5, 1989 for the 
award of VA disability compensation for PTSD with paranoid 
schizophrenia is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


